      Case 1:20-cv-10761-PAE-BCM Document 26 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     3/1/2021
SEGUNDO SIGUENCIA,

               Plaintiff,                           20-CV-10761 (PAE) (BCM)

       -against-                                    ORDER

ABITINO'S PIZZA 49TH STREET CORP.,
et al.,

               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       It appears to the Court that no action has taken place in this case since February 1, 2021,

when plaintiff effected service of the summons and complaint on defendants Abitino's JFK LLC,

Abitino's Pizza & Restaurant, Inc. No. II, and Abitino's Pizza 49th Street Corp., aside from

plaintiff filing the proofs of service reflecting the same on February 19, 2021. (Dkt. Nos. 23-25.)

The served defendants' deadline to answer or otherwise respond to the complaint was February

22, 2021. Fed. R. Civ. P. 12(a)(1)(A)(i).

       It is hereby ORDERED that, no later than March 8, 2021, plaintiff shall file a status

letter updating the Court on the present status of the case, including whether he intends to move

for a default judgment.

       Plaintiff is directed to serve a copy of this Order on the previously served defendants at

their last known address, by U.S. Mail, and to file proof of such service, and to serve a copy of

this Order on any defendants served hereafter.

Dated: New York, New York
       March 1, 2021                         SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
